UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8008


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS ANTWAN WALKER, a/k/a Twan,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:06-cr-00007-nkm)


Submitted:    August 6, 2009                 Decided:   August 17, 2009


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darren S. Haley, Greenville, South Carolina, for Appellant.
Julia C. Dudley, United States Attorney, Donald R. Wolthuis,
Assistant United States Attorney, Robert Reed, Third-Year
Practice Law Student, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carlos   Antwan    Walker       appeals   the    district     court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,       we     affirm    for   the

reasons stated by the district court.              United States v. Walker,

No. 6:06-cr-00007-nkm (W.D. Va. Aug. 28, 2008).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials        before    the    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2